DETAILED ACTION
	For this Office action, Claims 1, 3-8, 10 and 11 are pending.  Claims 2 and 9 have been canceled. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 15 September 2022 have been fully considered but they are not persuasive.  Applicant has amended independent Claim 1, upon which Claims 3-6 are dependent, to further require that the water selection apparatus is located between the water body and the partitioned volume.  Applicant further argues that the cited prior art, in particular Esposito et al. (herein referred to as “Esposito”, US Pat Pub. 2002/0044835), does not disclose such a feature.  While the features of Esposito cited in the ground of rejection of Claim 1 do not disclose such a limitation, Esposito still reads on the claim under a different interpretation of the water selection apparatus; therefore, Esposito still reads on the claims as amended.  The updated ground of rejection is detailed below.
	Regarding independent Claim 7 and its dependents, applicant argues that the arguments used for Claim 1 also apply to Claim 7; however, the arguments for Claim 1 at least partially rely on the limitations of Claim 1 introduced via amendment.  Claim 7 has not been amended, so Claim 1’s arguments are not applicable to Claim 7 because Claim 7 does not require the same limitations as amended Claim 1.  For this reason, the grounds of rejection of Claim 7 and its dependents are maintained in view of the arguments.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Esposito et al. (herein referred to as “Esposito”, US Pat Pub. 2002/0044835; found in IDS filed 07 March 2022).
Regarding instant Claim 1, Esposito discloses a system for use with a water storage facility having a water body and an extraction structure (Abstract; Figure 1; Paragraph [0019]; water withdrawal system for use with a reservoir/storage facility such as a dam; water body in reservoir water, water withdrawal system with adjustable discharge point comprising feeder pipes is extraction structure), the system comprising (i) a water selection apparatus interposed between the water body and the extraction structure, the water selection apparatus having a controllable inlet that allows water from a selectable depth within the water body to be harvested for withdrawal through the extraction structure (Abstract; Figure 1; Figure 4; Paragraph [0026]; intake grid system with intake panels that may be opened of closed for selective intake), and (ii) a barrier structure forming a partitioned volume upstream of the extraction structure, the barrier structure enclosing or attached to the extraction structure, wherein the water selection apparatus is located between the water body and the partitioned volume controls water flow from the water body to the partitioned volume (Figure 1; Figure 4; Paragraphs [0019]-[0021]; Paragraph [0026]; screening devices incorporated at the intake point, upstream of the water withdrawal system to create a partitioned volume surrounding said system as seen in Figure 1; intake grid system placed between body of water [grid provides intake for body of water] and the partitioned volume created by the screening devices).
Regarding instant Claim 3, Claim 1, upon which Claim 3 is dependent, has been rejected above.  Esposito further discloses wherein the barrier structure defines one or more water treatment zones through which, in use, water flows from the controllable inlet to the extraction structure (Figure 1; Paragraphs [0019]-[0021]; screen eliminates particulates such as biota, sand and silt, forming water treatment zone within the screen).
Regarding instant Claim 4, Claim 1, upon which Claim 4 is dependent, has been rejected above.  Esposito further discloses wherein the water selection apparatus comprises a selector interface integrated with the barrier structure and including a plurality of selector gates positioned at respective depths in the water body, the gates being selectively operable to admit water from the corresponding depth to the partitioned volume (Figure 1; Figure 4; Paragraph [0019]-[0022]; Paragraph [0026]; plurality of selector gates at respective depths seen in selective water intake panels on grid; integrated with barrier structure via feeder pipes).  
Regarding instant Claim 5, Claim 1, upon which Claim 5 is dependent, has been rejected above.  Esposito further discloses wherein the water selection apparatus comprises a fluid conduit such as a pipe having an inlet that is moveable to a selected depth within the water body (Figure 1; Figure 4; Figure 5; Paragraphs [0019]-[0021]; Paragraph [0026]; Paragraph [0027]; intake grid with selective panels connected to feeder pipe; see also main water intake tube with selective depth using rail guided cable system).
Regarding instant Claim 7, Esposito further discloses a method for controlling the quality of water for withdrawal from a water body by way of an extraction structure (Abstract; Figure 1; Paragraphs [0019]-[0021]; water withdrawal system for use with a reservoir/storage facility such as a dam; water body in reservoir water, water withdrawal system with adjustable discharge point comprising feeder pipes is extraction structure; at least screen removes debris from water, providing enhanced water quality), the method comprising (i) selectively harvesting water from a dynamically controllable depth within the water body before admitting the harvested water for withdrawal through the extraction structure (Abstract; Figure 1; Figure 5; Figure 6; Paragraphs [0019]-[0021]; Paragraphs [0027]-[0028]; platform comprising selectively adjustable discharge point placed at position of target source depth to allow water entry for extraction), and (ii) retaining the harvested water in a partitioned volume of the water body before withdrawal through the extraction structure (Figure 1; Paragraphs [0019]-[0021]; screening devices incorporated at the intake point, enclosing extraction structure/feeding pipes to dam with a partitioned volume of water to be extracted and upstream of selectively adjustable discharge point).
Regarding instant Claim 10, Claim 7, upon which Claim 10 is dependent, has been rejected above.  Esposito further discloses comprising at least one water treatment steps or processes to the water in the partitioned volume prior to withdrawal through the extraction structure (Figure 1; Paragraph [0021]; Paragraph [0024]; screen eliminates particulates such as biota, sand and silt, forming water treatment zone within the screen; filters may also be implemented).
Regarding instant Claim 11, Claim 5, upon which Claim 11 is dependent, has been rejected above.  Esposito further discloses wherein the fluid conduit is a pipe (Figure 1; Paragraph [0021]; pipes, such as a pipe-within-pipe configuration, may be used as the fluid conduit).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 8 rejected under 35 U.S.C. 103 as being unpatentable over Esposito et al. (herein referred to as “Esposito”, US Pat Pub. 2002/0044835; found in IDS filed 07 March 2022) in view of Gilreath et al. (herein referred to as “Gilreath”, US Pat Pub. 2015/0164300).
Regarding instant Claim 6, Claim 1, upon which Claim 6 is dependent, has been rejected above.  Esposito discloses sensors that provide for real-time adjustment in the intake location based on readings from said sensors (Paragraph [0021]). 
However, Esposito is silent on a monitoring apparatus arranged for measuring and monitoring at least one water quality characteristic over at a plurality of depths within the water body, wherein the water selection apparatus is controlled according to detected differences in the at least one water quality characteristic as between different depths.
	Gilreath discloses a water conserving cleaning system in the same field of endeavor as Esposito, as it solves the mutual problem of controlling flow of water to an extraction device (Abstract; recirculation of flow of water through a water system).  Gilreath further discloses a monitoring apparatus arranged for measuring and monitoring at least one water quality characteristic over a plurality of depths within a water body, wherein a water selection apparatus is controlled according to detected differences in the at least one water quality characteristic as between different depths (Paragraph [0051]; Paragraph [0057]; turbidity sensor monitors turbidity of water and opens/closes valves to arrive at desired turbidity, sensor works in conjunction with a level sensor to ensure proper turbidity at a plurality of depths as the water level fluctuates with use).  The monitoring apparatus ensures water of a desired quality before further use or treatment (Paragraph [0051]; Paragraph [0057]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the water body and the water selection apparatus of Esposito to further comprise controlling the water selection apparatus based on a detected water quality by a monitoring apparatus as taught by Gilreath because Gilreath discloses such control based on a monitoring apparatus ensures the water has a desired quality before further use or treatment (Gilreath, Paragraph [0051]; Paragraph [0057]).
Regarding instant Claim 8, Claim 7, upon which Claim 8 is dependent, has been rejected above.  Esposito discloses sensors that provide for real-time adjustment in the intake location based on readings from said sensors (Paragraph [0021]). 
However, Esposito is silent on a monitoring at least one water quality characteristic over at a plurality of depths within the water body, and controlling the depth at which water is harvested according to detected differences in the at least one water quality characteristic as between different depths.
	Gilreath discloses a water conserving cleaning system in the same field of endeavor as Esposito, as it solves the mutual problem of controlling flow of water an extraction device (Abstract; recirculation of flow of water through a water system).  Gilreath further discloses a monitoring apparatus arranged for measuring and monitoring at least one water quality characteristic over a plurality of depths within a water body, wherein a water selection apparatus is controlled according to detected differences in the at least one water quality characteristic as between different depths (Paragraph [0051]; Paragraph [0057]; turbidity sensor monitors turbidity of water and opens/closes valves to arrive at desired turbidity, sensor works in conjunction with a level sensor to ensure proper turbidity at a plurality of depths as the water level fluctuates with use).  The monitoring apparatus ensures water of a desired quality before further use or treatment (Paragraph [0051]; Paragraph [0057]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the water body and the harvesting of water of Esposito to further comprise controlling the water harvested based on a detected water quality differences as taught by Gilreath because Gilreath discloses such control based and monitoring ensures the water has a desired quality before further use or treatment (Gilreath, Paragraph [0051]; Paragraph [0057]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        11/03/2022